Fritz, J.
The only question on this appeal is whether the court erred in denying the petition of Frederick Lange for letters of administration of the estate of John Milis, who died on October 8, 1932. The determination of the question depends upon whether Lange, who is an illegitimate child, is an heir of John Milis, who, in 1904, was adjudged to be the father of Lange in bastardy proceedings. At that time sec. 2274 (now sec. 237.06), Stats, (so far as here material) , provided:
“Every illegitimate child shall be considered as heir of the person who shall, in writing, signed in the presence of a competent witness, have acknowledged himself to be the father of such child, . . . and shall inherit his . . . estate, in whole or in part, as the case may be, and in the same manner as if he had been born in lawful wedlock. . . .”
Subsequently, in 1915, that statute was amended by inserting (so far as here material), after the clause “who shall in writing . . . have acknowledged himself to be the father of such child,” the words “or who shall be adjudged *285to be such father under the provisions of sections 1530 to 1542, inclusive. ...”
In 1904 the adjudication that John Milis was the father of Lange did not constitute him an heir of John Milis. The verb “shall be adjudged,” which is used in the 1915 amendment, is in the future tense. The words “shall be” indicate the future, and not the past. Jones v. Stockgrowers Nat. Bank, 17 Colo. App. 79, 67 Pac. 177; National S. M. Co. v. Wilcox & Gibbs S. M. Co. 74 Fed. 557, 559; In re Strawbridge, 39 Ala. 367, 373; Indianapolis & C. R. Co. v. Kercheval, 16 Ind. 84, 88; Stisser v. New York Cent. R. Co. 32 App. Div. 98, 52 N. Y. Supp. 861. Consequently, the 1915 amendment is applicable only to adjudications made in the future, i. e. after its enactment. Those words as actually used must be construed according to the common and approved usage of the language. Sec. 370.01, Stats. As they are unambiguous, and can readily be applied, in so far as the subject matter is concerned, there is no occasion for resorting to rules which are applicable, in construing a legislative enactment, when the meaning thereof is obscure.
As sec. 237.06, Stats., as amended in 1915, does not apply to the adjudication made in 1904, Lange cannot be considered, in law, an heir of John Milis.
By the Court. — Order affirmed.